Name: Council Regulation (EEC) No 3824/81 of 15 December 1981 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 81 Official Journal of the European Communities No L 388/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3824/81 of 15 December 1981 amending Regulation (EEC) No 562/81 on the reduction of customs duties on imports into the Community of certain agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, into account in determining the customs duties to be applied during the same period to imports of such products originating in Turkey ; Whereas it is accordingly necessary to amend the Annex to Regulation (EEC) No 562/81 , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion, Whereas the EEC-Turkey Association Council , by its Decision No 1 /80, decided to abolish in stages the customs duties still applicable to imports into the Community of agricultural products originating in Turkey which may not yet be imported into the Community free of customs duty ; Whereas Regulation (EEC) No 562/81 ( ! ), as amended by Regulation (EEC) No 2058/81 (2 ), established rates of duty applicable for the period 1 January 1981 to 31 December 1982 ; whereas , in accordance with Decision No 1 /80, the said rates were calculated on the basis of the customs duties applicable in the Community ; Whereas , by Council Regulation (EEC) No 3152/81 of 3 November 1981 temporarily suspending the autonomous Common Customs Tariff duties on a number of agricultural products (3 ), certain duties were partially suspended from 4 November to 31 December 198 1 ; Whereas the rates of duty applicable in the Com ­ munity of Nine have therefore been altered in re ­ spect of these products ; whereas this must be taken In the Annex to Regulation (EEC) No 562/81 , foot ­ note (a) to the 14% rate of duty in respect of sub ­ heading 16.04 C II 'Other' shall be replaced by the following note : l (a) The rate of duty shall be reduced to 7 % (sus ­ pension) up to and including 31 December 1981 for : (a) "Herring-flaps", prepared or preserved in vinegar, in immediate packings of a net capacity of 10 kilograms or more, of which the average weight of 10 flaps is greater than 1 kilogram ; (b) Atlanto-scandian herrings , spiced and salted, in immediate packings of a net capacity of 10 kilograms or more , of which the average weight of five whole herrings is greater than 1 kilogram.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 4 November 1981 . (!) OJ No L 65 , 11.3 . 1981 , p . 1 . (2) OJ No L 202, 22 . 7 . 1981 , p . 41 . (&gt;) OJ No L 314, 4 . 11 . 1981 , p . 9 . No L 388/2 Official Journal of the European Communities 31 . 12 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1981 . For the Council The President D. HOWELL